DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allyn B. Elliott on February 3, 2022.
The application has been amended. Please amend the claims listing filed January 7, 2022 as follows: 
Please amend claim 25 as follows:
25. (Currently amended) A pharmaceutical composition comprising a peptide according to claim 23 selected from the group consisting of SEQ ID NOs: 2[[-]]and 3, or a pharmaceutically acceptable salt thereof, in a formulation beneficial for a hydrophilic active ingredient.
Please amend claim 34 as follows:
34. (Currently Amended) The method of claim 28, wherein the administering is intraorally 

Please amend claim 35 as follows:
35. (Currently Amended) The method of claim 28, wherein the mammal has a voiding and/or defecation dysfunction [[is]] as a result of one of spinal cord injury, traumatic brain injury, multiple sclerosis, spina bifida, degenerative brain disease, Alzheimer's, Parkinson's, dementia, diabetes, advanced age, postoperative status, and combinations thereof.
Please add new claim 43.
43. (New) The method of claim 28, wherein the therapeutically effective amount of the composition is in a dosage form comprising at least one of a rapidly disintegrating matrix or a bioerodible polymeric carrier.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A peptide selected from the group consisting of SEQ ID NOs: 2, 3, 5, 7, 9 and 11 as claimed is not taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658